
	
		I
		112th CONGRESS
		2d Session
		H. R. 6452
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2012
			Mr. Landry introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide limitations on United States assistance, and
		  for other purposes.
	
	
		1.Limitation on foreign
			 assistance
			(a)ProhibitionNo
			 amounts may be obligated or expended to provide any direct United States
			 assistance, loan guarantee, or debt relief to a Government described under
			 subsection (b).
			(b)Covered
			 governmentsThe Governments referred to in subsection (a) are as
			 follows:
				(1)The Government of
			 Libya.
				(2)The Government of
			 Egypt.
				(3)The Government of
			 Pakistan.
				(4)The Government of
			 a host country of a United States diplomatic facility on the list submitted to
			 Congress pursuant to subsection (c).
				(c)Determination by
			 SecretaryThe Secretary of State shall submit to Congress a list
			 of all United States diplomatic facilities attacked, trespassed upon, breached,
			 or attempted to be attacked, trespassed upon, or breached on or after September
			 1, 2012, not later than 5 days after the date of enactment of this Act and not
			 later than 5 days after any subsequent attack, trespass, breach, or
			 attempt.
			(d)CertificationBeginning
			 90 days after the date of the enactment of this Act, the President may certify
			 to Congress that—
				(1)a
			 Government described under subsection (b)—
					(A)is cooperating or
			 has cooperated fully with investigations into an attack, trespass, breach, or
			 attempted attack, trespass, or breach;
					(B)has arrested or
			 facilitated the arrest of, and if requested has permitted extradition of, all
			 identifiable persons in such country associated with organizing, planning, or
			 participating in the attack, trespass, breach, or attempted attack, trespass,
			 or breach;
					(C)is facilitating or
			 has facilitated any security improvements at United States diplomatic
			 facilities, as requested by the United States Government; and
					(D)is taking or has
			 taken sufficient steps to strengthen and improve reliability of local security
			 in order to prevent any future attack, trespass, or breach; and
					(2)all identifiable
			 persons associated with organizing, planning, or participating in the attack,
			 trespass, breach, or attempted attack, trespass, or breach—
					(A)have been
			 identified by the Federal Bureau of Investigation, the Bureau of Diplomatic
			 Security, or other United States law enforcement entity; and
					(B)are in United
			 States custody.
					(e)Request To
			 suspend prohibition on foreign assistance
				(1)In
			 generalExcept as provided under paragraph (2), upon submitting a
			 certification under subsection (d) with respect to a Government described under
			 subsection (b), the President may submit a request to Congress to suspend the
			 prohibition on foreign assistance to the Government.
				(2)PakistanNo
			 request under paragraph (1) may be submitted with respect to the Government of
			 Pakistan until—
					(A)Dr. Shakil Afridi
			 has been released alive from prison in Pakistan;
					(B)any criminal
			 charges brought against Dr. Afridi, including treason, have been dropped;
			 and
					(C)if necessary to
			 ensure his freedom, Dr. Afridi has been allowed to leave Pakistan alive.
					(f)Expedited
			 consideration of presidential request
				(1)In
			 generalFor purposes of this subsection, the term joint
			 resolution means only a joint resolution introduced in the period
			 beginning on the date on which a request under subsection (e) is received by
			 Congress and ending 60 days thereafter (excluding days either House of Congress
			 is adjourned for more than 3 days during a session of Congress), the matter
			 after the resolving clause of which is as follows: That Congress
			 approves the request submitted by the President to suspend the prohibition on
			 foreign assistance to the Government of __ in effect since __, and such
			 prohibition shall have no force or effect. (The blank spaces being
			 appropriately filled in).
				(2)ReferralA
			 joint resolution described in paragraph (1) shall be referred to the committees
			 in each House of Congress with jurisdiction.
				(3)Submission date
			 definedFor purposes of this section, the term submission
			 date means the date on which a House of Congress receives the request
			 submitted under subsection (e).
				(4)Discharge of
			 Senate committeeIn the Senate, if the committee to which is
			 referred a joint resolution described in paragraph (1) has not reported such
			 joint resolution (or an identical joint resolution) at the end of 20 calendar
			 days after the submission date, such committee may be discharged from further
			 consideration of such joint resolution upon a petition supported in writing by
			 30 Senators, and such joint resolution shall be placed on the calendar.
				(5)Senate
			 consideration of resolution
					(A)MotionsIn
			 the Senate, when the committee to which a joint resolution is referred has
			 reported, or when a committee is discharged (under paragraph (4)) from further
			 consideration of a joint resolution described in paragraph (1), it is at any
			 time thereafter in order (even though a previous motion to the same effect has
			 been disagreed to) for a motion to proceed to the consideration of the joint
			 resolution, and all points of order against the joint resolution (and against
			 consideration of the joint resolution) are waived. The motion is not subject to
			 amendment, or to a motion to postpone, or to a motion to proceed to the
			 consideration of other business. A motion to reconsider the vote by which the
			 motion is agreed to or disagreed to shall not be in order. If a motion to
			 proceed to the consideration of the joint resolution is agreed to, the joint
			 resolution shall remain the unfinished business of the Senate until disposed
			 of.
					(B)DebateIn
			 the Senate, debate on the joint resolution, and on all debatable motions and
			 appeals in connection therewith, shall be limited to not more than 10 hours,
			 which shall be divided equally between those favoring and those opposing the
			 joint resolution. A motion further to limit debate is in order and not
			 debatable. An amendment to, or a motion to postpone, or a motion to proceed to
			 the consideration of other business, or a motion to recommit the joint
			 resolution is not in order.
					(C)Vote on final
			 passageIn the Senate, immediately following the conclusion of
			 the debate on a joint resolution described in paragraph (1), and a single
			 quorum call at the conclusion of the debate if requested in accordance with the
			 rules of the Senate, the vote on final passage of the joint resolution shall
			 occur.
					(D)Appeals of
			 decisions of the chairAppeals from the decisions of the Chair
			 relating to the application of the rules of the Senate to the procedure
			 relating to a joint resolution described in paragraph (1) shall be decided
			 without debate.
					(6)Inapplicability
			 of certain provisionsIn the Senate, the procedures specified in
			 paragraph (4) or (5) shall not apply to the consideration of a joint resolution
			 respecting a request—
					(A)after the
			 expiration of the 60 session days beginning with the applicable submission
			 date; or
					(B)if the request
			 submitted under subsection (e) was submitted during the period beginning on the
			 date occurring—
						(i)in
			 the case of the Senate, 60 session days, or
						(ii)in
			 the case of the House of Representatives, 60 legislative days,
						before
			 the date the Congress adjourns a session of Congress through the date on which
			 the same or succeeding Congress first convenes its next session, after the
			 expiration of the 60 session days beginning on the 15th session day after the
			 succeeding session of Congress first convenes.(7)Receipt of joint
			 resolution from other houseIf, before the passage by one House
			 of a joint resolution of that House described in paragraph (1), that House
			 receives from the other House a joint resolution described in paragraph (1),
			 then the following procedures shall apply:
					(A)The joint
			 resolution of the other House shall not be referred to a committee.
					(B)With respect to a
			 joint resolution described in paragraph (1) of the House receiving the joint
			 resolution—
						(i)the
			 procedure in that House shall be the same as if no joint resolution had been
			 received from the other House; but
						(ii)the
			 vote on final passage shall be on the joint resolution of the other
			 House.
						(g)Report on
			 unsecured weapons in LibyaNot later than 90 days after the date
			 of the enactment of this Act, the President shall submit a report to Congress
			 examining the extent to which advanced weaponry remaining unsecured after the
			 fall of Moammar Qaddafi was used by the individuals responsible for the
			 September 11, 2012, attack on the United States consulate in Benghazi,
			 Libya.
			(h)Rule of
			 constructionNothing in this section may be construed as an
			 authorization for the use of military force.
			
